MEMORANDUM **
Gregory Powderface appeals from his 18-month sentence imposed following his guilty plea conviction to theft from an Indian Tribal Organization and filing a false tax return, in violation of 18 U.S.C. § 1163 and 26 U.S.C. § 7206(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Powderface contends that he did not abuse his position or any special skill to help facilitate or conceal any offense. We disagree and conclude that the district court properly enhanced his sentence pursuant to U.S.S.G. § 3B1.3. See United States v. Hill, 915 F.2d 502, 507-08 (9th Cir.1990) (noting that the relevant question is whether the defendant “was in a superior position as a result of a trust relationship” as compared to “the public at large”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.